DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Response to Amendment
The amendment, filed 04/27/2021, has been entered.
Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
Applicants argue, on pages 8-10, the prior art of record fails to teach “a second interlayer dielectric layer covering the first interlayer dielectric layer, the protection layer and the gate electrode layer, wherein the second interlayer dielectric layer and the protection layer are made of a same material, and through-holes are formed through the second interlayer dielectric layer and the first interlayer dielectric layer, wherein the through-holes expose a substrate surface on two sides of the protection layer.”

Furthermore, Huang teaches forming the protection layer of silicon oxide, while OK teaches the second ILD (50) is formed of silicon oxide, therefore the two are formed of a same material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 1 requires the second interlayer dielectric layer and protection layer are made of a same material, while claim 2 requires that material to be silicon oxide, silicon oxynitride, or silicon carbide.  
There is no support for the second interlayer dielectric layer being formed of silicon oxynitride or silicon carbide.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the second interlayer dielectric layer and protection layer are made of a same material, while claim 2 requires that material to be silicon oxide, silicon oxynitride, or silicon carbide.  
There is no support for the second interlayer dielectric layer being formed of silicon oxynitride or silicon carbide, therefore what applicant is attempting to claim as their invention as they do not have support for what they are claiming in claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2016/0336426 hereinafter Chang) in view of Huang et al (US 8,507,979 hereinafter Huang) in view of Liu et al (US 2018/0350932 hereinafter Liu) in view of Ok et al (US 2016/0148999 hereinafter Ok).
With respect to claim 1, Chang (Figs. 1F-4) teaches a transistor, comprising: 
a substrate (102); (Fig. 1A [0013]) 
a first interlayer dielectric layer (128) disposed on the substrate (102), wherein the first interlayer dielectric layer (128) includes an opening (130) there-through; (Figs. 1F-1G, [0023-0026])
a work function layer (136) at least disposed over a bottom of the opening (130); (Fig. 1H [0027-0028])
a barrier layer; ([0032])
a gate electrode layer (138) disposed in the opening (130) and over the work function layer (136); (Fig. 1H [0027]) and 
a protection layer (152) disposed on the work function layer (136), the barrier layer, and between the gate electrode layer (138) and the first interlayer dielectric layer 
Chang fails to explicitly disclose a barrier layer over the work function layer; wherein a top surface of the protection layer is coplanar with a top surface of the gate electrode layer and a bottom surface of the protection layer is leveled with a top surface of the barrier layer and a top surface of the work function layer.
Huang (Fig. 11), in a related art application, teaches a substrate (210); a first interlayer dielectric (250), a gate dielectric layer (270) formed in the opening covering a bottom of the opening and sidewalls of the opening; a work function layer and barrier layer (280) with the barrier layer formed over the work function layer; a gate electrode layer (330) disposed in the opening and over the work function layer (280); a protection layer (310) disposed on the work function layer and barrier layer (280), and between the gate electrode (330) and the first interlayer dielectric layer (250), wherein a top surface of the protection layer (310) is coplanar with a top surface of the gate electrode layer (330) and a bottom surface of the protection layer (310) is leveled with a top surface of the work function layer and barrier layer (280).
Huang fails to explicitly disclose wherein one of the layers of the stack (280) is a barrier layer, however, Huang teaches the materials of the work function stack (280) to be the same material as applicants teach as their work function and barrier layer. (Column 4 lines 17-30)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the protection layer of Chang in the manner taught by Huang, as the protection layer of Huang isolates the gate electrode from the 
Huang fails to explicitly disclose wherein the protection layer completely covers sidewalls of the gate electrode layer.
However Huang teaches the recessing of the work function and barrier layer stack is etched to a depth (d) in order to achieve a predetermined target of semiconductor device performance, which makes the depth of that stack is a result effective variable which controls device performance. (Fig. 7 column 4 lines 54-column 5 line 5)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to optimize the depth of the work function stack in order to optimize device performance and arrive at the claimed limitation through routine experimentation.  Furthermore, the protection layer (310) of Huang is formed directly between the gate dielectric (270) and the gate electrode (290), therefore when optimized to remove the vertical portions of the work function and barrier layers (280), the protection layer would completely cover the sidewalls of the gate dielectric layer while being directly sandwiched between the gate electrode and the gate dielectric. See MPEP 2144.05 Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Chang in view of Huang fails to explicitly disclose wherein the protection layer is disposed on whole side surfaces of the gate electrode layer.
Liu (Figs. 1C-1E, 2A, and 3B), in a related art application, teaches wherein the protection layer (280) is disposed on whole side surfaces of the gate electrode layer (164). Furthermore, Liu Figs. 1C-1E discloses the formation of the gate liner layer (162) which equates to the barrier and work function layer of Chang in view of Huang, which has sidewall portions removed in Fig. 1E.  Fig. 3B shows wherein the protection layer (280) is formed on whole sidewalls of the gate. ([0029])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the protection layer of Chang on whole side surfaces of the gate electrode layer as taught by Liu, as this protection layer can lower gate-source/drain capacitance and help determine channel length. ([0012] Se response to arguments) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) fails to explicitly disclose a second interlayer dielectric layer covering the first interlayer dielectric layer, the protection layer and the gate electrode layer, wherein the second interlayer dielectric layer and the protection layer are made of a same material, an interface between the first interlayer dielectric layer and the second interlayer dielectric layer is coplanar with a top surface of the protection layer, and through-holes are formed through the second interlayer dielectric layer and the first interlayer 
Ok, in a related art application, teaches forming transistors (20) in a first dielectric layer (32), and forming a second dielectric layer (50), wherein through-holes (52) are formed in the first (32) and second (50) dielectric layers to expose a substrate surface (10) on two sides of the transistor (20); and conductive plugs (56) in the through holes. (Figs. 1-8B; [0050-0057])
Furthermore, OK teaches the second dielectric layer (50) covering the first interlayer dielectric layer (32), when combined with the prior art, specifically Fig. 9 of Huang (‘979).  Huang teaches a first ILD (250), a protection layer (310), and a gate electrode (290) that are all coplanar.  Huang teaches forming the protection layer of silicon oxide, while OK teaches the second ILD (50) is formed of silicon oxide, therefore the two are formed of a same material.  When these references are combined, the interface between the first and second dielectric layer is coplanar with a top surface of the protection layer.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the conductive plugs in through holes as taught by Ok in the device of Chang in view of Huang, as the use of conductive plugs to contact a source and drain region of a transistor is well-known in the semiconductor art to provide external communication to the transistor. ([0050-0057]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way
With respect to claim 2, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 1, wherein: the protection layer (152) is made of a material including silicon nitride, silicon oxide, silicon 
With respect to claim 3, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 1, wherein: the protection layer (152) has an electrical conductivity less than the work function layer (136). ([0030] the work function layer is formed of metals, [0048] the protection layer is formed of an insulator, the insulator of the protection layer has an electrical conductivity less than the metals of the work function layer.)
With respect to claim 4, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 1, wherein: the protection layer (152) is disposed on a part of side surfaces of the gate electrode layer (138). (Figs. 1L, 2D, 3A show the protection layer (152) is disposed on a part of side surfaces of the gate electrode layer.)
With respect to claim 8, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches The transistor according to claim 1, wherein: 
the substrate (102) includes a first region and a second region; (Fig. 4 [0057] the first region is for the first gate (132b’) and the second region is for the second gate (132c’)
the opening includes a first opening in the first region and a second opening in the second region; (Fig. 4 the first and second openings are the regions where the first and second gates are formed)
the work function layer (136) includes a first work function layer (136b’) and a second work function layer (136-1c’,136-2c’); (Fig. 4 [0059])

the protection layer (152) includes a first protection layer (152b) and a second protection layer (152c); ([0057])
wherein the first gate electrode layer (138b’) is disposed in the first opening and over the first work function layer (136b’), ([0058])
the second gate electrode layer (138c’) is disposed in the second opening and over the second work function layer (136-1c’, 136-2c’), ([0059])
the first protection layer (152b) is disposed on side surfaces of the first gate electrode layer (138b’) and on the first work function layer (136b’), ([0058]) and 
the second protection layer (152c) is disposed on side surfaces of the second gate electrode layer (138c’) and on the second work function layer (136-1c’, 136-2c’). ([0059])
With respect to claim 10, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 8, wherein: 
a first gate dielectric layer (134b’) is sandwiched between the first work function layer (136b’) and the first region of the substrate (102); ([0058]) and 
a second gate dielectric layer (134c’) is sandwiched between the second work function layer (136-1c’, 136-2c’) and the second region of the substrate (102). ([0059])
With respect to claim 12, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 1, further comprising conductive plugs (56) in the through-holes (52). ([0052]) 
With respect to claim 14, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 13, wherein: a top surface of the protection layer (310) is coplanar with a top surface of the gate 
With respect to claim 15, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 1, wherein: the top surface of the barrier layer (280) is coplanar with the top surface of the work function layer (280); (Huang (Fig. 11)) and the top surface of the barrier layer (162) is lower than a top surface of the first interlayer dielectric layer (132). (Liu Fig. 1E)
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Huang in view of Liu in view of OK in view of Hung et al (US 9,455,227 hereinafter Hung).
With respect to claim 6, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 1, wherein the barrier layer and work function layer are formed as a stack (280); and the protection layer (310) is disposed on side surfaces of the gate electrode (330) and on a top surface of each of the work function layer and the barrier layer (280).
However Chang in view of Huang fails to explicitly disclose wherein a barrier layer is sandwiched between the work function layer and the gate electrode layer.
However it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to arrive at the claimed limitation through routine experimentation, as Huang teaches the work function and barrier layer stack is formed from a finite list of materials, and one having ordinary skill in the art would have been motivation to try different orders of these layers to arrive at the highest functioning 
Furthermore, Hung, in a related art application, teaches a barrier layer formed between the work function layer (74) and the gate electrode (76). (Col 4 lines 20-25)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the transistor to have the barrier layer between the work function layer and the gate electrode of Chang in view of Huang, as Hung teaches this is a well-known configuration in the art that would be consistent with the materials of Huang, with the advantage of providing adhesion and electrical characteristic tuning of the transistor. (Col 4 lines 20-25) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 9, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK teaches the transistor according to claim 8, wherein the barrier layer and work function layer are formed as a stack (280); and the protection layer (310) is disposed on side surfaces of the gate electrode (330) and on a top surface of each of the work function layer and the barrier layer (280).
But Chang fails to explicitly disclose a first barrier layer between the first work function layer and the first gate electrode layer; and a second barrier layer between the second work function layer and the second gate electrode layer.
However it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to arrive at the claimed limitation through routine experimentation, as Huang teaches the work function and barrier layer stack is formed from a finite list of materials, and one having ordinary skill in the art would have been 
Hung, in a related art application, teaches a barrier layer formed between the work function layer and the gate electrode. (Col 4 lines 20-25)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to provide the barrier layer of Hung between the work function and gate electrode layers of both transistors of Chang, as Chang teaches barrier layers can be used in the gate structure, and Hung teaches forming the barrier layer between the gate electrodes and work function layers are well-known in the art. (Col 4 lines 20-25) ([0012]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Huang in view of Hung in view of Liu in view of OK in view of Huang (US 2014/0203333 hereinafter Huang’333).
With respect to claim 7, Chang (Figs. 1F-4) in view of Huang (Fig. 11) in view of Liu (Figs. 1C-1E, 2A, and 3B) in view of OK in view of Hung teaches the transistor according to claim 6, but fails to teach wherein the work function layer and the barrier layer have different heights based on a top surface of the substrate. 
Huang’333 (Figs. 15-20) teaches wherein: the work function layer (602) and the barrier layer (502) have a different height based on a top surface of the substrate. (Huang Figs. 15-20 [0055-0056] work function and barrier layers of differing heights are well-known in the art for manipulating gate characteristics)
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M GALVIN III/           Primary Examiner, Art Unit 2898